DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of the current amendments.
Response to Amendment
The Examiner acknowledges the amending of claims 1-7, 9-12 and 14-16.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes new art is presented which teaches the amended claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 5-8, 11 and 13-16 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Kohda (US 2009/0101927).
	With respect to claim 1, Kohda discloses a semiconductor light-emitting element (fig.1, [0008]), comprising: a stacking structure including a first surface (fig.1 lowermost surface); a second surface facing the first surface (fig.1 uppermost surface); a substrate (fig.1 #1); and a semiconductor layer (fig.1 #2-18, [0029-30]), wherein the substrate and the semiconductor layer are between the first surface and the second surface fig.1 as defined above), the substrate and the semiconductor layer are in order from a side on which the first surface is located (fig.1 as defined above), the substrate includes a compound semiconductor (GaN base, [0029]), the semiconductor layer being crystal-grown on the substrate ([0029]), the semiconductor layer includes a light-emitting region (fig.1 portion of #10 at #25, [0040]); a first depression (fig.1 #30 on right front) on at least a portion of a first edge of the stacking structure (fig.1 upper front edge), wherein the first edge is adjacent to the second surface of the stacking structure, and a first portion of the first depression (fig.1 portion of #30 directly abutting central guide region) is closer to the light emitting region than a second portion  of the first depression (fig.1 portion of #30 extending from the portion abutting central guide region) in an extending direction of the first edge (fig.1 upper front edge); and a second depression (fig.1 #35a on right front) on a second edge of the stacking structure (fig.1 where front facet and right side meet), wherein the second edge extends along a thickness direction of the stacking structure (fig.1 #35a extends to substrate), and the second portion of the first depression is closer to the light emitting region than the second depression (fig.1 as defined above; see annotated fig.1 below).  

    PNG
    media_image1.png
    639
    632
    media_image1.png
    Greyscale

With respect to claim 2, Kohda discloses the portion of the first edge is different from the light emitting region (fig.1 #30 does not extend to #25).  
 With respect to claim 5, Kohda discloses a length of the first depression along the extending direction of the first edge (fig.1 upper front) is larger than a length of the second depression along the extending direction of the first edge (fig.1 #30 extends closer to center than #35a).  

With respect to claim 7, Kohda discloses the first depression is provided adjacent to the second depression (fig.1 #30 adjacent #35a).  
With respect to claim 8, Kohda discloses the first depression is spaced apart from the second depression (fig.1 first depression can be considered #30 on right and the second depression #35a on left).  
With respect to claim 10, Kohda discloses the stacking structure has a rectangular parallelepiped shape (fig.1), the stacking structure includes: a first end surface including the light-emitting region and a second end surface facing the first end surface (fig.1 front/rear facets), and the first edge corresponds to each of a first side adjacent to the second surface and the first end surface, and a second side adjacent to the second surface and the second end surface (fig.7 #30 can be said to be adjacent to the upper front edge and the upper left edge such that the first edge can be considered either of the two edges).  
With respect to claim 11, Kohda discloses the stacking structure has a rectangular parallelepiped shape (fig.1), the stacking structure further includes: a first end surface including the light-emitting region and a second end surface facing the first end surface (fig.1 front/rear facets), and the second edge corresponds to one or both of two sides adjacent to each of the first end surface and the second end surface (fig.1 second edge adjacent to front/first end surface).   
With respect to claim 13, Kohda discloses the substrate has a semipolar plane ([0081]).  
With respect to claim 14, Kohda discloses the stacking structure includes a group III nitride semiconductor ([0039-40]).   
With respect to claim 15, Kohda discloses a method of manufacturing a semiconductor light-emitting element (fig.1), the method comprising: forming a stacking structure that includes: a first 
With respect to claim 16, Kohda discloses a plurality of element regions each corresponding to the stacking structure are formed on the substrate (as seen in fig.4/5), and thereafter an end surface of the stacking structure is formed by cleaving ([0052]), and the cleaving includes forming a fourth depression (fig.1 #30 on right side) extending along one direction on at least a portion of regions between respective element regions of the plurality of element regions of the second surface (as seen in fig.4), wherein the fourth depression corresponds to the first depression, forming a hole (fig.1 #35a on right) penetrating through the stacking structure (fig.1 extends to substrate) on at least the portion of .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohda in view of Kawakami et al. (US 2003/0030053).
With respect to claim 4, Koha teaches the device outlined above, but does not teach a third depression on at least a portion of a third edge of the stacking structure, wherein the third edge is 
With respect to claim 9, Kohda teaches the device outlined above, but does not teach a cross-sectional shape of each of the first depression and the second depression is a square shape, a triangular shape, or a trapezoidal shape.  Kawakami further teaches a cross-sectional shape of each of the first depression and the second depression is a square shape, a triangular shape, or a trapezoidal shape (fig.7 #24a and #24b have parallel lower and upper sides with non-parallel lateral sides).  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the depression cross sections of Kohda to the trapezoidal type shape as demonstrated by Kawakami as Kawakami has shown such a shape to function well for cleaving and would provide an alternate shape for guiding the wave of the laser of Kohda.
With respect to claim 12, Kohda teaches the device outlined above, including the stacking structure has a rectangular parallelepiped shape (fig.1), and has a first end surface including the light-emitting region and a second end surface facing the first end surface (fig.1 front/rear facets), and29SP366961 the third edge is a portion corresponding to each of a side adjacent to the first surface and the first end surface and a side adjacent to the first surface and the second end surface (as seen in fig.12 of Kawakami as modified above).  

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohda in view of Takagi et al. (US 2011/0176569).

With respect to claim 17, Kohda teaches the device outlined above including the hole to be formed via laser irradiation ([0064]), but does not teach the fourth depression AND the hole are each formed by laser irradiation. Takagi further teaches using laser scribing to produce the depressions/holes ([0070]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the laser scribing method of Takagi to form the depressions/holes of Kohda in order to provide smoother surfaces for cleaving as well as to more easily extend completely through the device as opposed to an etching process (Kohda, [0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are found to teach similar cleavage structures:
US 2009/0101927, 2009/0262771, 7924897, 5753966, 2010/0240159, 2020/0388985, 2020/0021083, 5629233.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828